Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of July 1, 2008 (the “Effective Date”) by and between CHARTER COMMUNICATIONS, INC., a Delaware corporation (together with its successors and assigns, the “Company”), and Neil Smit, an individual (“Executive”).This Agreement amends and restates that employment agreement originally entered into between the Parties effective as of August 9, 2005, as modified by prior amendments to such original agreement (such agreement, so modified, the “Prior Employment Agreement”). W I T N E S S E T H: WHEREAS: (1) The Company and Executive (each, a “Party”) desire for Executive to continue to be employed by the Company as Chief Executive Officer and President upon and subject to the terms and conditions set forth in this Agreement; (2) Executive is willing and desires to continue employment with the Company upon and subject to the terms of this Agreement; and (3) Executive’s agreement to the terms and conditions of Sections 4 and 5 are a material condition of Executive’s employment with the Company under the terms of this Agreement; NOW, THEREFORE, in consideration of the premises, and the promises and agreements set forth below, the Parties, intending to be legally bound, agree as follows: 1.Employment Terms and Duties 1.1Employment. The Company hereby agrees to continue to employ Executive in an executive capacity as its Chief Executive Officer and President, and Executive hereby accepts such continued employment upon the terms and conditions set forth in this Agreement. 1.2Term; Option to Extend.
